Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment filed June 8th, 2022 does not place the application in condition for allowance.
The rejections over Moine in view of Besser et al. are maintained.
New grounds for rejection follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 9-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moine (FR 2,894,401 A1). Moine is mapped to the English machine translation provided by the EPO website.


In view of Claims 9 & 16, Moine discloses a photovoltaic module, comprising a plurality of photovoltaic cells (Figure 1, #2 – Page 1 Lines 17-19 – modules comprise a plurality of cells), a local controller (Figure 1, #5) in communication with a central controller (Figure 1, #7) the local controller verifying communication with the central controller (Page 4, Lines 134-138) and at least one switch between the photovoltaic module and an output of the photovoltaic module (Figure 1, #4 & Pages 3-4, Lines 120-122), wherein the output of the photovoltaic module is configured to be serially connected to a power bus (Figure 1, see associated wiring connecting the PV modules), the local controller controlling a duty cycle of the at least one switch to adjust a voltage of the output of the photovoltaic module the local controller verifying communication with a central controller (Figure 1, #7 – Page 4, Lines 131-142), the at least one switch reducing the voltage of the output of the photovoltaic module independently of the power bus in response to the local controller failing to verify the communication with the central controller for a time period longer than a threshold number of allowed skips (the absence identified by the receivers induces the opening by the latter of the corresponding switches).
Moine teaches reducing the output voltage from the first photovoltaic module to the power bus comprises opening and closing the switch (Page 2, Lines 73-79 - Page 3, Lines 80-85 - Page 3, Lines 120-121 & Page 5, Lines 169-175) such that a portion of the output voltage from the first photovoltaic module is provided to the power bus (Page 5, Lines 182-187).

In view of Claim 10, Moine is relied upon for the reasons given above in addressing Claim 9.  Moine discloses that the local controller controls the duty cycle of the at least one switch to control the output voltage of the first photovoltaic module (Page 4, Lines 134-138). 

In view of Claim 11, Moine is relied upon for the reasons given above in addressing Claim 10.  Moine discloses that the at least one switch disconnects the first photovoltaic module from the power bus in response to the local controller failing to verify the communication with the central controller for the time period longer than the threshold number of allowed skips (Page 5, Lines 182-187).  

In view of Claim 12, Moine is are relied upon for the reasons given above in addressing Claim 11.  Moine discloses that the local controller includes a bypass path for a current to go through the device when the first photovoltaic module is disconnected form the power bus (Page 3-4, Lines 120-122).

In view of Claim 13, Moine is relied upon for the reasons given above in addressing Claim 10.  Moine teaches the output voltage is reduced via the local controller reducing the duty cycle of the at least one switch (Page 5, Lines 182-187).  

In view of Claim 14, Moine is relied upon for the reasons given above in addressing Claim 9.  Moine teaches that the communication includes a challenge sent to the central controller and a response from the central controller within a threshold period of time (Page 4, Lines 123-142).

In view of Claim 15, Moine is relied upon for the reasons given above in addressing Claim 9.  Moine teaches that the local controller is capable of receiving a shutdown signal from the central controller in addition to detecting that the communication from the central controller has been interrupted for the time period long than the threshold number of allowed skips (Page 4, Lines 134-142).

In view of Claim 17, Moine is relied upon for the reasons given above in addressing Claim 16.  Moine discloses that the at least one switch disconnects the first photovoltaic module from the power bus in response to the local controller failing to verify the communication with the central controller for the time period longer than the threshold number of allowed skips (Page 5, Lines 182-187).  

In view of Claim 18, Moine is relied upon for the reasons given above in addressing Claim 16.  Moine teaches that the communication includes a challenge sent to the central controller and a response from the central controller within a threshold period of time (Page 4, Lines 123-142).

In view of Claim 19, Moine is are relied upon for the reasons given above in addressing Claim 16.  Moine teaches that the local controller is capable of receiving a shutdown signal from the central controller in addition to detecting that the communication from the central controller has been interrupted for the time period long than the threshold number of allowed skips (Page 4, Lines 134-142).

In view of Claim 20, Moine is relied upon for the reasons given above in addressing Claim 16.  Moine teaches the local controller reduces the duty cycle of the at least one switch to reduce the voltage of the output of the photovoltaic module (Page 2, Lines 73-79 - Page 3, Lines 80-85 - Page 3, Lines 120-121 & Page 5, Lines 169-175, 182-187).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moine (FR 2,894,401 A1) in view of Besser et al. (US 2008/0121272 A1).  Moine is mapped to the English machine translation provided by the EPO website.

In view of Claims 9 & 16, Moine discloses a photovoltaic module, comprising a plurality of photovoltaic cells (Figure 1, #2 – Page 1 Lines 17-19 – modules comprise a plurality of cells), a local controller (Figure 1, #5) in communication with a central controller (Figure 1, #7) the local controller verifying communication with the central controller (Page 4, Lines 134-138) and at least one switch between the photovoltaic module and an output of the photovoltaic module (Figure 1, #4 & Pages 3-4, Lines 120-122), wherein the output of the photovoltaic module is configured to be serially connected to a power bus (Figure 1, see associated wiring connecting the PV modules), the local controller controlling a duty cycle of the at least one switch to adjust a voltage of the output of the photovoltaic module the local controller verifying communication with a central controller (Figure 1, #7 – Page 4, Lines 131-142), the at least one switch reducing the voltage of the output of the photovoltaic module independently of the power bus in response to the local controller failing to verify the communication with the central controller for a time period longer than a threshold number of allowed skips (the absence identified by the receivers induces the opening by the latter of the corresponding switches).
Besser et al. teaches utilizing a switch to reduce the output voltage from a first photovoltaic module to a power bus, comprising opening (Figure 3, #78 & Paragraph 0060) and closing the switch at a duty cycle such that a portion of the output voltage from the first photovoltaic module is provided to a power bus (Paragraph 0076-0077). Besser et al. teaches that a power extractor (device containing the switch) operates in a way to obtain more power from a power source than typically would be obtained by the source without operation, wherein the power extractor operates to obtain impedance matching between the power source and the combination of the power extractor and the load, and between the load and the combination of the power source and the power extractor, wherein this impedance matching allows the power source to provide a greater amount of power than it would without the impedance matching (Paragraph 0053).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the switching circuit disclosed by Besser et al. into Moine’s photovoltaic module that has functions that are capable of reducing the output voltage from the photovoltaic module to the power bus comprises opening and closing the at least one switch at a particular duty cycle such that a portion of the output voltage from the photovoltaic module is provided to the power bus for the advantage of providing a greater amount of power to the array of PV modules.

In view of Claim 10, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 9.  Moine discloses that the local controller controls the duty cycle of the at least one switch to control the output voltage of the first photovoltaic module (Page 4, Lines 134-138).  Besser et al. was relied upon to disclose why it would be obvious to control the duty cycle of a switch to control the output to a PV module (Paragraph 0054).

In view of Claim 11, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 10.  Moine discloses that the at least one switch disconnects the first photovoltaic module from the power bus in response to the local controller failing to verify the communication with the central controller for the time period longer than the threshold number of allowed skips (Page 4, Lines 134-138).
Besser et al. switching circuitry is capable of performing this function as well (Paragraph 0092-0093).  Accordingly, it would have been obvious to use the at least one switch of Besser et al. (for the reasons stated above) to disconnect the first module from the power bus in response to the local controller (of Moine et al.) failing to verify the communication with the central controller for the time period longer than the threshold number of allowed skips

In view of Claim 12, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 11.  Moine discloses that the local controller includes a bypass path for a current to go through the device when the first photovoltaic module is disconnected form the power bus (Page 3-4, Lines 120-122).

In view of Claim 13, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 10.  Besser et al. was relied upon to teach why it would be obvious to have the local controller reducing the duty cycle of the at least one switch (Paragraph 0053 & 0058-0060).

In view of Claim 14, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 9.  Moine teaches that the communication includes a challenge sent to the central controller and a response from the central controller within a threshold period of time (Page 4, Lines 123-142).

In view of Claim 15, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 9.  Moine teaches that the local controller is capable of receiving a shutdown signal from the central controller in addition to detecting that the communication from the central controller has been interrupted for the time period long than the threshold number of allowed skips (Page 4, Lines 134-142).

In view of Claim 17, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 16.  Moine discloses that the at least one switch disconnects the plurality of photovoltaic cells from the output of the photovoltaic module in response to the local controller failing to verify the communication with the central controller for a time period longer than the threshold number of allowed skips (Page 4, Lines 134-138).
Besser et al. switching circuitry is capable of performing this function as well (Paragraph 0092-0093).

In view of Claim 18, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 16.  Moine teaches that the communication includes a challenge sent to the central controller and a response from the central controller within a threshold period of time (Page 4, Lines 123-142).

In view of Claim 19, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 16.  Moine teaches that the local controller is capable of receiving a shutdown signal from the central controller in addition to detecting that the communication from the central controller has been interrupted for the time period long than the threshold number of allowed skips (Page 4, Lines 134-142).

In view of Claim 20, Moine and Besser et al. are relied upon for the reasons given above in addressing Claim 16.  Besser et al. was relied upon to teach why it would be obvious to have the local controller reducing the duty cycle of the at least one switch (Paragraph 0053 & 0058-0060).

Response to Arguments
Applicant argues that Besser et al. does not disclose reducing the output voltage from the first photovoltaic module to the power bus comprises opening and closing the at least one switch at a duty cycle such that a portion of the output voltage from the first photovoltaic module is provided to the power bus.  The examiner respectfully disagrees and points out to Applicant that Besser et al. teaches reducing the output voltage from the first photovoltaic module to the power bus comprises opening and closing the at least one switch at a duty cycle such that a portion of the output voltage from the first photovoltaic module is provided to the power bus (Paragraph 0076-0077).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726